PER CURIAM.
The section referred to (Laws N. Y. 1882, c. 410, § 798) is so ungrammatically phrased that it is not susceptible of any literal construction which would not lead to some inconsistency or absurdity. In such cases interpretation according to intent is peculiarly applicable. While we do not entirely agree with the reasoning by which the district court reached its conclusion, we do concur in that conclusion, which requires vessels like claimant’s to pay the same rate as barges, which they resemble more nearly than they do any other vessel specifically enumerated in the section. The contention of the claimant that wharfage should be at the rate of 50 cents canñot be sustained, under section 800 of the same statute, since the evidence does not show that the vessel was "engaged in freighting brick on the Hudson river”; nor on any theory of a customary rate for scows of this description, since the statute is manifestly intended to be comprehensive of all vessels engaged in transporting freight or passengers.
There is no force in the suggestion that there is no general maritime lien against a domestic vessel for wharfage. The converge is held, upon sound reasoning, in The Allianca, 56 Fed. 609; The Advance, 60 Fed. 766; The Kate Tremaine, 5 Ben. 60, Fed. Cas. No. 7,622; and Woodruff v. One Covered Scow, 30 Fed. 269; and we find nothing to Weaken the authority of those cases in the circumstance that in Ex parte Easton, 95 U. S. 68, the supreme court declined to pass upon a question not before it. Nor do we consider that The Lottawanna, 21 Wall. 558, is an analogous case, dealing as it did wholly with the question of materials and supplies. The decree of the district court is affirmed, but, since both sides appealed, without interest or costs.